SETH, Circuit Judge
(concurring specially):
As this case finds its way back to this court, there is really little that is unresolved. The trial court reached a similar conclusion when it said: “The Supreme Court’s viewpoint based on the record before it is that the Denver school system is a dual system.” I agree with the trial court’s observation as it is apparent from the Court’s opinion and should be followed. The trial court also said, and I agree again:
“Under the Court’s definition it cannot be argued that within a unified school district such as that at bar there can exist conscious and knowing segregation in one area and innocent segregation in another. The conclusion is therefore inescapable that the Denver system is a dual system within the Supreme Court’s definition.”
It is necessary however to briefly consider some of the applications of the Court’s opinion to the facts expressly found by the trial court, in the original hearings, and undisturbed by the Supreme Court. This is necessary in view of the remedy imposed by the trial court.
The Supreme Court in its opinion related the Park Hill acts of the then School Board to the core area schools, and determined that the Park Hill intent was evidence of intent to segregate the core area schools which had previously taken place. The Court said:
“. . . [A] finding of intentional segregation on its part in one portion of a school system is highly relevant to the issue of the board’s intent with respect to other segregated schools in the system. This is merely an application of the well-settled evidentiary principle that ‘the prior doing of other similar acts, whether clearly a part of a scheme or not, is useful as reducing the possibility that the act in question was done with innocent intent.’ 2 J. Wigmore, Evidence 200 (3d ed. 1940).”
The only problem here the trial court had with the application of this doctrine was the sequence of events in that the only finding of any unconstitutional acts or of improper intent by the Board was as to the Park Hill schools in 1960-1965. The trial court expressly found that no such acts or improper intent existed at any prior time. Allegations as to such *488acts were fully litigated, and findings made as this was a significant part of the prior hearing and of plaintiffs’ complaint. The Supreme Court in the above quotation directed the trial court that the time sequence in the doctrine be reversed, and the Park Hill acts be related back in time to show intent then or improper acts then. This the trial court did, and thus used the Park Hill acts and intent in 1965 to show acts and intent in 1950 to 1953, or earlier, when Manual was shown to be a minority school. The trial court so followed the mandate of the Supreme Court and should be affirmed, although all the time problems were not thereby resolved.
If the trial court had not done so, the Section III presumptions of the Supreme Court opinion would have arisen. These were presumptions of fact that the core area schools were unconstitutionally segregated by acts of the School Board. Thus the option followed by the trial court was preferable in view of its prior findings of fact as to the core area schools.
On this intent matter, and the remedies, it must be observed that school boards come and go, and there is little if any continuity of policy on any subject as the old members leave and new ones are elected. The record here clearly demonstrates this. School policy cannot be a continuing one over a long period and should not be; this after all is the reason for elections. The trial court initially seems to have taken this into consideration.
The prima facie case of unconstitutional acts in the previous years as to the core area was also based on a view of the facts as to the number of minority students in the Park Hill schools involved in the acts. This number, according to the original findings of the trial court, constituted about ten per cent of the minority students then in the entire system. This was a serious matter as the trial court decided in the first proceeding, and we agreed, but I am unable to determine whether such a percentage is the “substantial portion of the district” as the measure was applied by the trial court, but this does not determine the outcome of the case so need not be resolved.
It is not possible to tell how the trial court related the presumption of reciprocal effect to the isolated geographical matter, but again the result was in accordance with the mandate. A presumption of some reciprocal effect in 1965 had to be made, and apparently was originally. It had to be made because it is obviously no more than the other side of the same coin. Virtually all of the record on remand, other than remedy matters, relates to Park Hill as a separate geographical area, but it never has been seriously contended that it was. This has never been more than a straw man from the outset, and, of course, on remand no one contended that it was a separate area for the purposes indicated. Thus with the geographically separate area as a non-issue from the start of the case, the hearing on remand developed nothing new or additional as to the facts except the remedy. The facts were fully established and found by the court in the course of prior hearings and were left undisturbed. On remand the trial court apparently related the issues mentioned above, and the result was in accordance with the mandate.
Thus the mandate of the Supreme Court was carried out, and thus I concur in the affirmance by Judge Lewis, except as to the remedy.
As to this remedy, if the system is a dual system, there may be nothing to do except apply the computer solution. This is apparently the “root and branch” cure indicated as the necessary but drastic solution in the de jure dual system cases. However, where as here, the unconstitutional acts are clearly identifiable, are specific, and are limited in time and scope, it would appear that the remedy can be more effective if it is related to the specific wrongs rather than to what is right as well as to what was wrong. Any remedy must zero in on the violation if it is to be effective and responsive. It was error, in my opinion, *489for the trial court to apply the mechanical or computer mix recommended by Dr. Finger.
As to bilingual education as a “remedy” for the Hispano core area schools, I agree with Judge Lewis. If there is segregation there imposed by the Board, as the Supreme Court indicates there is, it must receive the same treatment as in the black schools. The parties to this suit who had undertaken to speak for the Hispano students in these schools have asked for the complete remedy of desegregation, have argued well for it, and if the other areas are to have such relief, these schools must have it also. The Supreme Court in its opinion ordering remand has directed that these students and the black students be considered together, and for this reason it must be done. The Supreme Court in this respect chose to rely upon the facts included in the report of the United States Commission on Civil Rights, cited in a footnote in its opinion. I agree with Judge Lewis that bilingual education, apparently now required under Colorado law, is not a remedy for segregation.
I would remand for a complete reconsideration of the remedy.